                 Count One -- Heather Heyer
                                                                        ~ _GOVERNMENT
                                                                        ~          EXHIBIT   IS"
                                                                        ., ~.._,    j_           -
                                                                       a9~
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 1 of 70 Pageid#:- 417               -
                                                                                                 ><::>
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 2 of 70 Pageid#: 418
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 3 of 70 Pageid#: 419
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 4 of 70 Pageid#: 420
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 5 of 70 Pageid#: 421
                         Count Two-- M.B.
                                                                        ~      GOVERNMENT   ~
                                                                        !:;-     EXHIBIT    ~
                                                                      ~-;:;- 422
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 6 of 70 Pageid#:     ~             :-:
                                                                        ~ 't£-1\,CJ         t<)
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 7 of 70 Pageid#: 423
                       count Three-- M.M.

Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 8 of 70 Pageid#: 424
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 9 of 70 Pageid#: 425
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 10 of 70 Pageid#: 426
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 11 of 70 Pageid#: 427
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 12 of 70 Pageid#: 428
                          count Four -- C.C.

Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 13 of 70 Pageid#: 429
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 14 of 70 Pageid#: 430
                           Count Five-- T.B.
                                                                      ~=:.GOVERNMENT
                                                                           EXHIBIT     k"'

Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 15 of 70 Pageid#: 431
31mb0
  m<
  xm
  %:0
  - z
  !!!;:
  -tm
     ~
    ()Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 16 of 70 Pageid#: 432
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 17 of 70 Pageid#: 433
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 18 of 70 Pageid#: 434
                 \   '


 a




Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 19 of 70 Pageid#: 435
                          Count Six-- W.B.




Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 20 of 70 Pageid#: 436
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 21 of 70 Pageid#: 437
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 22 of 70 Pageid#: 438
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 23 of 70 Pageid#: 439
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 24 of 70 Pageid#: 440
                             Count 7 -- N.L.




Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 25 of 70 Pageid#: 441
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 26 of 70 Pageid#: 442
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 27 of 70 Pageid#: 443
                        Count 8 --E. B.




Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 28 of 70 Pageid#: 444
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 29 of 70 Pageid#: 445
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 30 of 70 Pageid#: 446
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 31 of 70 Pageid#: 447
                            Count 9 --A.M.




Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 32 of 70 Pageid#: 448
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 33 of 70 Pageid#: 449
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 34 of 70 Pageid#: 450
                         Count 10- N.M.




                                                                     !;j GOVERNMENT
                                                                    ~     EXHIBIT     <;:;
                                                                      ~ 451to
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 35 of 70 Pageid#:          .~
                                                                    ~               J'
                                                                                                            •           •
                                                                                                                           ..
                                                                                                                           . . •
                                                                                                                 ..... •-·..
                                                                                                               •   =-~

                                                                                                            - .~-
                                                                                                               ••• :r
                                                                                                            ~·           '
                                                                                                                   -~



                                                                                                                           •.••.         • •••••
                                                                                                                                          :: - ·~·
                                                                                                                                               •.f




                                                 -~·                                                                               ••
                                                                                                                              • ••
                                         •                t


                               .• • . •  •••
                                                                                                                                    ::
                                                 ,.,.              , ,~-~~~~~.
                                                                                                  ~·-
                                                                                                        .
                                                                                                                               •
                      ,   I        , .       I
                                                     -~           • 4 ·:·1.• • ... '... ·:·
                                                                                 •       •• •

                          . t:                       ,. • ·:· • :.· • ·.. ' !• • (•
                                                  ..
                              ,•

                                                 .   ~
                                                              '
                                                              \     ~       '~       '    •....
                                                                                         ~~




Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 36 of 70 Pageid#: 452
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 37 of 70 Pageid#: 453
                           coun t 1 1 __ C.A.

Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 38 of 70 Pageid#: 454
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 39 of 70 Pageid#: 455
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 40 of 70 Pageid#: 456
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 41 of 70 Pageid#: 457
                           Count 12 -- N.R.




                                                                     fjJ GOVERNMENT   ~
                                                                     -..   EXHIBIT    ,
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 42 of 70 Pageid#: 458
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 43 of 70 Pageid#: 459
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 44 of 70 Pageid#: 460
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 45 of 70 Pageid#: 461
                       Count 13 -- M.A.N.




                                                                      ~GOVERNMENT     c
                                                                      ~    EXHIBIT
                                                                      ;;......;
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 46 of 70 Pageid#:      462
                                                                     ~~,..____,_.~-   -
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 47 of 70 Pageid#: 463
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 48 of 70 Pageid#: 464
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 49 of 70 Pageid#: 465
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 50 of 70 Pageid#: 466
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 51 of 70 Pageid#: 467
                          Count 14 -- S.S.



                                                                   ~GOVERNMENT
                                                                   ~~   EXHIBIT   -
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 52 of 70 Pageid#:
                                                                   ~·.     468
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 53 of 70 Pageid#: 469
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 54 of 70 Pageid#: 470
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 55 of 70 Pageid#: 471
                         Count 15 -- K.A.




Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 56 of 70 Pageid#: 472
                         Count 16 -- C.M.

Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 57 of 70 Pageid#: 473
                           Count 17 -- M.R.



Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 58 of 70 Pageid#: 474
                          Count 18 --A. H.




Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 59 of 70 Pageid#: 475
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 60 of 70 Pageid#: 476
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 61 of 70 Pageid#: 477
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 62 of 70 Pageid#: 478
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 63 of 70 Pageid#: 479
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 64 of 70 Pageid#: 480
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 65 of 70 Pageid#: 481
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 66 of 70 Pageid#: 482
                             Count 19 -- K.T.




Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 67 of 70 Pageid#: 483
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 68 of 70 Pageid#: 484
                            Count 20 -- S.L.


Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 69 of 70 Pageid#: 485
Case 3:18-cr-00011-MFU Document 59-1 Filed 07/02/19 Page 70 of 70 Pageid#: 486
